16‐2519‐cv 
      Christine Asia Co. Ltd., et al. v. Jack Yun Ma, et al. 

                                         UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
                                                        SUMMARY ORDER 

      RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
      SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
      FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1. 
      WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
      CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
      ʺSUMMARY ORDERʺ). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
      PARTY NOT REPRESENTED BY COUNSEL. 

 1           At a stated Term of the United States Court of Appeals for the Second Circuit, 
 2    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of 
 3    New York, on the 5th day of December, two thousand seventeen. 

 4    PRESENT:            PIERRE N. LEVAL, 
 5                        ROSEMARY S. POOLER, 
 6                        PETER W. HALL,  
 7                                             Circuit Judges. 
 8    ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

 9    CHRISTINE ASIA CO. LTD., TAI WILLIAM, ABEL 
10    AMOROS, ARTHUR GABRIEL, RAYMOND LEE, 
11    individually and on behalf of all others similarly 
12    situated,  
13     
14                               Plaintiﬀs‐Appellants, 

15    GANG LIU, 
16     
17                                            Movant‐Appellant, 

18                         v.                                                                     16‐2519‐cv 
19     
20    JACK YUN MA, JOSEPH C. TSAI, JONATHAN 
21    ZHAOXI LU, MAGGIE WEI WU, ALIBABA GROUP 
22    HOLDING LIMITED, 
23     
 1                                                               Defendants‐Appellees.1 

 2    ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

      FOR PLAINTIFFS‐APPELLANTS:                                               ROBERT K. KRY, MoloLamken LLP (Sarah J. 
                                                                               Newman, on the brief), Washington, DC. 
                                                                                
      FOR MOVANT‐APPELLANT:                                                    LAURENCE M. ROSEN, The Rosen Law Firm 
                                                                               (on the brief), New York, NY. 
                                                                                
      FOR DEFENDANTS‐APPELLEES:                                                JAMES G. KREISSMAN, Simpson Thatcher & 
                                                                               Bartlett LLP (Simona G. Strauss, Stephen P. 
                                                                               Blake, on the brief), Palo Alto, CA, (Jonathan K. 
                                                                               Youngwood, on the brief), New York, NY. 
                                                                                

 3           Appeal from the United States District Court for the Southern District of New 
 4    York (McMahon, J.). 
 5            
 6           ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, 
 7    AND DECREED that the judgment of the district court is VACATED, and the case is 
 8    REMANDED with instructions. 
 9     
10           Plaintiﬀs‐Appellants Christine Asia Co. Ltd., Tai William, Abel Amoros, Arthur 
11    Gabriel, Raymond Lee, individually and on behalf of all others similarly situated, and 
12    Movant‐Appellant Gang Liu (collectively, “Plaintiﬀs”) appeal from the judgment of the 
13    United States District Court for the Southern District of New York (McMahon, J.) 
14    dismissing their class action complaint on behalf of all those who purchased American 
15    Depository Shares (“ADSs”) or call options to purchase ADSs of Alibaba Group Holding 
16    Limited (“Alibaba”) between September 19, 2014, and January 29, 2015. The defendants 
17    named in the complaint are Alibaba and its most senior executives: founder and 
18    Executive Chairman Jack Yun Ma, co‐founder and Executive Vice Chairman Joseph 
19    Tsai, Chief Executive Oﬃcer and director Jonathan Zhaoxi Lu, and Chief Financial 
20    Oﬃcer Maggie Wei Wu (“Individual Defendants,” and collectively with Alibaba, 
21    “Defendants”). Plaintiﬀs sued Defendants for securities fraud in connection with 
22    Alibaba’s initial public oﬀering  (“IPO”) of its securities, in violation of Sections 10(b) 
23    and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78j(b), 78t(a), and Rule 
24    10b‐5, 17 C.F.R. § 240.10b‐5. The court dismissed the complaint under Fed. R. Civ. P. 
25    12(b)(6), ruling that it failed to state a claim upon which relief could be granted. We 
                                                                  
      1    The Clerk of Court is respectfully directed to amend the caption as above. 


                                                                                  2 
 1    assume the parties’ familiarity with the procedural history and specification of issues 
 2    for review. 
 3     
 4            We review de novo a dismissal under Rule 12(b)(6). Stratte‐McClure v. Morgan 
 5    Stanley, 776 F.3d 94, 99—100 (2d Cir. 2015). Securities fraud claims must meet the 
 6    pleading requirements set forth in Fed. R. Civ. P. 9(b) and the Private Securities 
 7    Litigation Reform Act (the “PSLRA”), 15 U.S.C. § 78u‐4(b). ATSI Commc’ns, Inc. v. Shaar 
 8    Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007). 
 9             
10            To state a claim under Section 10(b) and Rule 10b‐5, “a plaintiﬀ must allege that 
11    the defendant (1) made misstatements or omissions of material fact, (2) with scienter, (3) 
12    in connection with the purchase or sale of securities, (4) upon which the plaintiﬀ relied, 
13    and (5) that the plaintiﬀ’s reliance was the proximate cause of its injury.” ATSI, 493 F.3d 
14    at 105. As to all elements of the claim, a complaint must satisfy the test of Ashcroft v. 
15    Iqbal, which requires that it “contain suﬃcient factual matter, accepted as true, to ‘state a 
16    claim to relief that is plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atlantic 
17    Corp. v. Twombly, 550 U.S. 544, 570 (2007). As for the element of scienter, the PSLRA 
18    imposes a more rigorous requirement that a complaint must “state with particularity 
19    facts giving rise to a strong inference” of the required state of mind. 15 U.S.C. § 78u‐
20    4(b)(2)(A). A “strong inference” of scienter is one that is “cogent and at least as 
21    compelling as any opposing inference one could draw from the facts alleged.” Tellabs v. 
22    Maker Issues & Rights, 551 U.S. 308, 324 (2007). The district court dismissed Plaintiﬀs’ 
23    Section 10(b) claim for failure to plead facts adequately supporting the first two 
24    elements, and dismissed the Section 20(a) claim for failure to allege an underlying 
25    violation of the securities laws. This was error. 
26     
27            As to each defendant, the complaint adequately alleges complicity with scienter 
28    in misstatements or omissions of material fact. The complaint alleges that Alibaba’s 
29    public disclosures relating to its IPO concealed the fact that, on July 16, 2014, two 
30    months prior to the IPO, high level oﬃcials of China’s “powerful” State Administration 
31    for Industry and Commerce (“SAIC”) summoned Alibaba to an administrative 
32    guidance meeting. Although SAIC administrative guidance proceedings “are open to 
33    the public as a matter of [Chinese] law,” this meeting was conducted in secret “to avoid 
34    exposing any negative information that might aﬀect the progress of Alibaba’s upcoming 
35    IPO.” At the meeting, SAIC warned that unless Alibaba ceased to host a marketplace for 
36    the sale of counterfeit goods on its website, it would be subjected to huge repeating 
37    fines of 1% of daily gross merchandise value sold on Alibaba’s e‐commerce platforms. 
38    The complaint asserts that this concealed information was highly material to investors 
39    because the threat required Alibaba to choose between giving up an important source of 
40    its revenue or risking enormous fines, where either outcome would have significant 


                                                     3 
 1    negative impact on Alibaba’s revenues and on the success of its IPO. The importance of 
 2    this information to investors is illustrated by the fact that, when it was revealed four 
 3    months subsequent to the IPO, Alibaba’s stock dropped 13% in two days, erasing $33 
 4    billion in market capitalization. Alibaba’s IPO raised $25 billion and was the largest in 
 5    history. Given the eventual market reaction to revelation of the information that was 
 6    concealed at the time of the IPO, its revelation would likely have had a multi‐billion 
 7    dollar negative eﬀect. 
 8             
 9            The alleged omitted facts constituted material information of substantial interest 
10    to prospective investors in the company’s planned initial public oﬀering (“IPO”). See, 
11    e.g., Basic Inc. v. Levinson, 485 U.S. 224, 231—32 (1988) (materiality requires “a 
12    substantial likelihood that the disclosure of the omitted fact would have been viewed by 
13    the reasonable investor as having significantly altered the ‘total mix’ of information 
14    made available” (citation omitted)). Accepting Plaintiﬀs’ allegations as true, Defendants 
15    had a duty to disclose these facts, in a manner that accurately conveyed the seriousness 
16    of the problems Alibaba faced, so as not to render Defendants’ public disclosures 
17    “inaccurate, incomplete, or misleading.” See Stratte‐McClure, 776 F.3d at 101. For 
18    substantially the same reasons, Defendants had a duty to disclose under Regulation S‐
19    K, 27 C.F.R. § 229.10 (“Item 303”). 
20     
21            In dismissing the complaint, the district court inappropriately discredited 
22    significant allegations on which Plaintiﬀs’ claims relied, failing to treat the complaint in 
23    the light most favorable to the Plaintiﬀs, and to draw reasonable inferences in the 
24    Plaintiﬀs’ favor, as required with respect to a motion to dismiss under Rule 12(b)(6). 
25    Kleinman v. Elan Corp., 706 F.3d 145, 152 (2d Cir. 2013). For example, the district court 
26    accepted Alibaba’s argument that the rapid withdrawal of the SAIC’s White Paper 
27    meant the paper was “unauthorized and, hence, not to be trusted,” Christine Asia Co. v. 
28    Alibaba Group Holding Ltd., 192 F. Supp. 3d. 456, 473 (S.D.N.Y. 2016), rather than 
29    crediting Plaintiﬀs’ proﬀered reasonable inference that the withdrawal resulted from 
30    Alibaba’s influence over Chinese regulators. 
31             
32            The complaint adequately pleads scienter. The scienter analysis has no bright 
33    line rules. It can be established by showing “strong circumstantial evidence of conscious 
34    misbehavior or recklessness.” Indiana Public Retirement System v. SAIC, 818 F.3d 85, 96 
35    (2d Cir. 2016) (citation omitted). Among the ways of demonstrating strong 
36    circumstantial evidence of scienter are by detailing “reckless disregard of a known or 
37    obvious duty to disclose,” id., including “conduct that is highly unreasonable, 
38    representing an extreme departure from the standards of ordinary care,” Advanced 
39    Battery Tech. v. Bagell, 781 F.3d 638, 644 (2d Cir. 2015) (citation omitted), such that 



                                                   4 
 1    “danger was either known to the defendant or so obvious that the defendant must have 
 2    been aware of it.” Rothman v. Gregor, 220 F.3d 81, 90 (2d Cir. 2000) (citation omitted).   
 3     
 4            Considering “all of the facts alleged, taken collectively,” Tellabs, 551 U.S. at 323, 
 5    Plaintiﬀs adequately plead strong circumstantial evidence of scienter. The July 16, 2014 
 6    secret meeting conducted by SAIC was attended by high level Alibaba oﬃcers, 
 7    including Chief Risk Oﬃcer (and Alibaba Partner) Xiaofeng Shao, as well as senior 
 8    managers of each of Alibaba’s primary business units. The complaint alleges that the 
 9    managers of Alibaba’s business units who attended the meeting reported directly to 
10    Defendants Lu or Wu. Considering the high‐level nature of the meeting, the seniority of 
11    the attendees, its conduct in secret, and the huge potential impact of the SAIC’s threat 
12    made at the meeting on Alibaba and its imminent IPO, it is virtually inconceivable that 
13    this threat was not communicated to the senior level of Alibaba’s management, i.e. the 
14    individual Defendants.   
15             
16            Defendants’ subsequent failure to disclose the meeting concealed the true facts 
17    about the threat to the company that had been communicated by the government of 
18    China. This omission rises to at least “a reckless disregard of a known or obvious duty 
19    to disclose,” Indiana Public Retirement System, 818 F.3d at 96, and thus powerfully 
20    supports a strong inference that the Defendants acted with scienter. The individual 
21    Defendants’ mental states are imputed to Alibaba, and therefore the complaint also 
22    adequately pleads scienter for Alibaba. See Teamsters Local 445 Freight Division Pension 
23    Fund v. Dynex Capital Inc., 531 F.3d 190, 195 (2d Cir. 2008). 
24     
25            The judgment of the district court is VACATED and the case REMANDED for 
26    further proceedings. 
27     
28                                                FOR THE COURT: 
29                                                Catherine OʹHagan Wolfe, Clerk 




                                                    5